DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite since “said base” on line 2 lacks proper antecedent basis.  The recitation of “said staple legs a first stamped staple” on line 2 of claim 24 is grammatically awkward.  Perhaps “of” should be inserted after “legs”.  Claim 30 is indefinite since “said flat base” on line 2 lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. 8,056,789.
White et al. 8,056,789 discloses a surgical end effector assembly 40 comprising a first jaw 44; a second jaw 42 movable relative to said first jaw; a replaceable staple cartridge body 44 (Note: Figs. 13 and 14), comprising a sled 20, a deck 48 including a plurality of staple cavities 50; a plurality of stamped staples 4 removably stored within said staple cavities 50, wherein each said stamped staple comprises first and second legs 4 (Note: Figs. 5-10), a flat connector portion 16 connecting said first and second legs 4, wherein said flat connector portion is laterally offset with respect to said first leg and said second leg (Note: Figs. 2, 3, 5 & 6), and is engaged by said sled 20 during a staple firing stroke, a connector strip 2 for connecting the staples 4 and positioned “adjacent to” a top surface at a bottom surface of the connecting portion 16 (Note: Figs. 2 and 3 and column 2, lines 51-65), wherein a plurality of parallel rows 10 of staples 4 are driven (Note: Figs. 14 and 22), in which the staples can comprise varying heights 4a, 4b, 4c and may be formed of a variety of different sized staples in separate rows, if desired (Note: column 4, lines 17-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731